Court of Appeals
of the State of Georgia

                                     ATLANTA,__________________
                                               July 16, 2014

The Court of Appeals hereby passes the following order:

A14D0421. GEORGIA DEPARTMENT OF TRANSPORTATION v. GODBY
    HOLDINGS, LLC.

      Georgia Department of Transportation has filed a motion for permission to
withdraw its application for discretionary appeal. The motion is hereby GRANTED,
and the application is deemed WITHDRAWN. Godby Holdings, Inc.’s motion to
dismiss the application is DISMISSED as MOOT.

                                     Court of Appeals of the State of Georgia
                                                                      07/16/2014
                                            Clerk’s Office, Atlanta,__________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.